2015 UT App 21
_________________________________________________________

               THE UTAH COURT OF APPEALS

             IN THE INTEREST OF L.B., A PERSON UNDER
                     EIGHTEEN YEARS OF AGE.


                                L.B.,
                            Appellant,
                                 v.
                           B.Z. AND J.Z.,
                            Appellees.

                      Per Curiam Decision
                        No. 20140868-CA
                      Filed January 29, 2015

       Third District Juvenile Court, Salt Lake Department
              The Honorable Elizabeth A. Lindsley
                           No. 1089165

           Judith L.C. Ledkins, Attorney for Appellant

          D. Miles Holman and Ryan Clark, Attorneys
                        for Appellees

                Martha Pierce, Guardian ad Litem

 Before JUDGES JAMES Z. DAVIS, MICHELE M. CHRISTIANSEN, and
                      KATE A. TOOMEY.


PER CURIAM:

¶1      L.B. (Father) appeals the order terminating his parental
rights to L.B. We affirm.

¶2     “[I]n order to overturn the juvenile court’s decision, the
result must be against the clear weight of the evidence or leave the
appellate court with a firm and definite conviction that a mistake
has been made.” In re B.R., 2007 UT 82, ¶ 12, 171 P.3d 435 (citation
and internal quotation marks omitted). We “review the juvenile
                              In re L.B.


court’s factual findings based upon the clearly erroneous
standard.” In re E.R., 2001 UT App 66, ¶ 11, 21 P.3d 680. A finding
of fact is clearly erroneous when, in light of the evidence
supporting the finding, it is against the clear weight of the
evidence. See id. Therefore, “[w]hen a foundation for the court’s
decision exists in the evidence, an appellate court may not engage
in a reweighing of the evidence.” In re B.R., 2007 UT 82, ¶ 12.

¶3      Father asserts that the juvenile court erred by finding that he
abandoned his child. Pursuant to Utah Code section 78A-6-507, the
finding of a single enumerated ground will support the termination
of parental rights. See Utah Code Ann. § 78A-6-507 (LexisNexis
2012). Therefore, it is sufficient if the evidence supports any of the
grounds for termination found by the juvenile court. The juvenile
court determined that Father abandoned his child by failing to
show the normal interest of a natural parent, without just cause. See
id. § 78A-6-507(1)(c). The record supports the juvenile court’s
finding that Father abandoned his child. In determining whether
a parent has abandoned a child, it is prima facie evidence of
abandonment that the parent “failed to have shown the normal
interest of a natural parent, without just cause.” Id. § 78A-6-
508(1)(c). The record supports the juvenile court’s determination
that after 2011, Father made minimal attempts to contact Child by
calling or texting Child’s mother, and that he failed to visit Child
or have any meaningful contact with her, which constituted one
third of Child’s life. Father fails to demonstrate that the juvenile
court erred by finding that he abandoned his child under section
78A-6-507(1)(a).

¶4     Father next asserts that there was insufficient evidence to
support the juvenile court’s determination that it was in his child’s
best interest to terminate Father’s parental rights. If the juvenile
court determines that there are sufficient grounds to terminate
parental rights, in order to actually do so, the court must next find
that the best interest and welfare of the child are served by
terminating the parent’s parental rights. See In re R.A.J., 1999 UT
App 329, ¶ 7, 991 P.2d 1118.




20140868-CA                       2                  2015 UT App 21
                              In re L.B.


¶5      In conducting the best interest analysis, the juvenile court
first determined that Father abandoned his child by failing to show
the normal interest of a natural parent, without just cause. The
juvenile court also found that Father failed to make his child a
priority in his life. Alternatively, Child has a positive and loving
relationship with J.Z., who is the child’s stepfather. J.Z. has
assumed the role of Child’s father and he makes Child a priority in
his life. J.Z. desires to adopt the child, and he is committed to
ensuring that all of Child’s physical, emotional, and educational
needs are met. Father fails to demonstrate that the juvenile court
erred by determining that it was in child’s best interest to terminate
his parental rights.

¶6      Finally, Father asserts that the juvenile court erred in
allowing the use of his telephone records during cross-examination
after the court determined that the records were inadmissible as
business records. Even were we to assume that the juvenile court
erred by allowing the use of the telephone records, we nevertheless
uphold the juvenile court’s order terminating Father’s parental
rights because the use of the telephone records during cross
examination was harmless. “Harmless error is an error that is
sufficiently inconsequential that there is no reasonable likelihood
that it affected the outcome of the proceedings.” In re A.M., 2009
UT App 118, ¶ 21, 208 P.3d 1058; see also In re J.C., 808 P.2d 1131,
1136 (Utah Ct. App. 1991)(concluding that harmless error doctrine
applied to appellant’s claim that juvenile court improperly
admitted hearsay evidence when other non-hearsay evidence
supported the juvenile court’s conclusions). In this case, there was
sufficient, non-hearsay evidence from other sources supporting the
juvenile court’s determination that Father failed to show the
normal interest of a natural parent without just cause. Because “a
foundation for the court’s decision exists in the evidence,” we
affirm the juvenile court’s order terminating Father’s parental
rights. See In re B.R., 2007 UT 82, ¶ 12, 171 P.3d 435.




20140868-CA                       3                 2015 UT App 21